27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Deanna ALLACHER, Appellant,v.FIRST NATIONAL BANK OF MCCOOK, Appellee.
No. 93-2958.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 15, 1994.Filed:  June 30, 1994.

Before McMILLIAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Deanna Allacher appeals an adverse jury verdict in her action for age and sex discrimination.  She filed this action against her former employer, First National Bank of McCook (the Bank), under the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 (ADEA), the 1964 Civil Rights Act, 42 U.S.C. Sec. 2000e (Title VII) and the Equal Pay Act, 29 U.S.C. Sec. 206(d)(EPA).  She also alleged that the Bank had retaliated against her for filing charges of discrimination.


2
The ADEA, EPA and retaliation claims were tried to a jury.  The jury returned a verdict in favor of the Bank on all claims.  The district court denied the Title VII sex discrimination claim because Allacher failed to prove that gender played any part in her termination.


3
On appeal, Allacher contends that the evidence does not support the jury's verdict on the retaliation claim.  She bases this contention on a letter she had written to the Bank's Chairman of the Board prior to her termination.  The letter stated that she had been denied a salary increase based on her age and sex.  The Bank presented evidence, however, showing that none of the individuals who were responsible for her termination knew of the existence of the letter when they made the decision to terminate her.  The jury apparently credited that evidence.


4
When reviewing a jury verdict, we view the evidence in a light most favorable to the prevailing party.   Elliott v. Byers, 975 F.2d 1375, 1376 (8th Cir. 1992) (per curiam).  Similarly, we accept the district court's findings of fact unless clearly erroneous.  Id. With those standards in mind, we find that the evidence fully supports the jury's verdict on the retaliation issue.  Further, our review uncovered no error in the district court's decision.  We find that an opinion would lack precedential value and we affirm in accordance with 8th Cir.  R. 47B (1) and (2).